El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Ponce Delfín Rivera, preso en la cárcel nxunicipal de Yanco, presentó solicitud de habeas corpus para obtener su libertad por el fundamento de que es-taba ilegalmente privado de ella con motivo de sentencia que dictó la corte municipal de dicho pueblo condenándolo por delito de acometimiento y agresión con circunstancias agra-vantes al pago de $60 de multa o a sufrir un día de prisión por cada dólar que dejara de satisfacer, a pesar de haber re-clamado el derecho 'de ser juzgado por un jurado de acuerdo con la Enmienda Sexta a la Constitución de los Estados Unidos.
Expedido el auto de habeas corpus y tramitado en la forma correspondiente, la corte de Ponce dictó resolución en 14 de noviembre del año próximo pasado resolviéndolo como recurso de certiorari y anulando todos los procedimientos habidos en la Corte Municipal de Yauco desde la orden dictada por el juez *187de dicha corte denegando el derecho del acusado a ser juzgado por un jurado, y ordenó que el acusado fuera puesto inme-diatamente en libertad en lo que se refiere al cumplimiento de la sentencia dictada por la expresada corte municipal, si no estuviera preso por otro motivo, y quedando subsistente cualquier fianza provisional prestada por el acusado al ini-ciarse el procedimiento y antes de dictarse la sentencia.
Esa resolución ha sido apelada para ante esta Corte Su-prema.
El recurso de certiorari y el de habeas corpus son dis-tintos- en su naturaleza, en sus procedimientos y en los fines que por ellos se persiguen, como lo demuestra la simple lec-tura de las disposiciones que los regulan. El auto de habeas Corpus tiene por único fin libertar al peticionario que está sufriendo prisión ilegal y nunca puede hacer las veces de un recurso de certiorari.
La Corte de Distrito de Ponce estaba en el deber de resolver la cuestión legal sometida a su decisión, y no estaba fa-cultada para desnaturalizar el remedio de. habeas corpus sa-cándolo de su propia esfera para darle carácter de certiorari y hacerlo surtir los efectos de éste.
Es de revocarse la resolución apelada, debiendo el juez dictar la que estime procedente sobre la solicitud de habeas corpus sometida a su consideración.
Revocada la resolución apelada, debiendo el juez dictar la que estime procedente sobre la solicitud de habeas corpus sometida a su consideración.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.